

Exhibit 10.4


AMENDED AND RESTATED


ENGAGEMENT AGREEMENT


Agreement made and entered into as of June 11, 2010 between Hemispherx
Biopharma, Inc. a Delaware Corporation (the “Company”) and William A. Carter,
M.D., of Tavernier, Florida (“Carter”).


In consideration of the premises and the mutual covenants and conditions herein
contained the Company and Carter hereby agree as follows:


1.           Engagement.  The Company engages Carter and Carter agrees to serve
the Company as a consultant relating to patent development.  It is expressly
understood and agreed that all of Carter’s services hereunder are being provided
as an independent contractor and not as an employee for federal tax purposes.


2.           Term.  This Agreement shall commence as of June 1, 2010 and shall
terminate on December 31, 2015 (the “Initial Termination Date”) unless sooner
terminated in accordance with Section 5 hereof or unless renewed as hereinafter
provided (such period of service together with any extension thereto hereinafter
being called the “Service Period”).  This Agreement shall be automatically
renewed for successive one (1) year periods after the original Termination Date
unless written notice of refusal to renew is given by one party to the other at
least ninety days prior to the initial Termination Date or the expiration of any
renewal period.


3.           Fees. 


(a)          For his services to the Company the Company shall pay Carter a fee
(the “Base Fee”) of $300,000 per year (the “Original Base Fee”), which shall be
subject to adjustments as provided in succeeding subsections (b) and (c).


(b)          On January 1, 2011, and on January 1 of each succeeding calendar
year during the Service Period and after the adjustment provided for in
subsection (b) above, the Base Fee shall be increased by the greater of the
percentage equal to the percentage average increase or decrease in the Bureau of
Labor Statistics “Consumer Price Index – U.S. City Average – All Items” from the
prior calendar year or a universal, non-discriminatory Cost Of Living salary
adjustment as approved by the Compensation Committee.


(c)           For each calendar year (or part thereof) during which this
Agreement is in effect, Carter shall be eligible to be paid a performance bonus
in an amount up to twenty-five percent (25%) of his Base Fee then in effect, in
the sole discretion of the Compensation Committee of the Board of Directors
based on Carter’s performance for such year.     


4.           Expenses.  During the Service Period, Carter, upon presentation of
payment vouchers or receipts and as prescribed or limited by the Company’s
Travel & Expense policies and procedures, whenever practical given the demands
of the business requirements, will be reimbursed for the reasonable and
necessary expenses incurred by him in providing services pursuant to this
Agreement.

 
1

--------------------------------------------------------------------------------

 


5.           Termination. 


(a)           The Company may discharge Carter for cause at any time as provided
herein.  For purposes hereof, “cause” shall mean the willful engaging by Carter
in illegal conduct, gross misconduct or gross violation of the Company’s Code of
Ethics And Business Conduct for Officers which is demonstrably and materially
injurious to the Company. for purposes of this Agreement, no act, or failure to
act, on Carter's part shall be deemed "willful" unless done, or omitted to be
done, by Carter not in good faith and without reasonable belief that Carter's
action or omission was in the best interest of the Company.  Notwithstanding the
foregoing, Carter shall not be deemed to have been terminated for Cause unless
and until the Company delivers to Carter a copy of a resolution duly adopted by
the affirmative vote of not less than three-quarters of the entire membership of
the Board at a meeting of the Board called and held for such purpose (after
reasonable notice to Carter and an opportunity for Carter, together with
counsel, to be heard before the Board) finding that, in the good faith opinion
of the Board, Carter was guilty of conduct set forth above and specifying the
particulars thereof in detail.
 
(b)           This Agreement shall terminate upon the death or disability of
Carter.  For purposes of this subsection (b), “disability” shall mean the
inability of Carter effectively to substantially provide the services hereunder
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or which has lasted or can be expected to last
for a continuous period of not less than twelve (12) months.


(c)          Carter shall have the right to terminate this Agreement upon not
less than thirty (30) days prior written notice of termination.


6.           Effect of Termination.


(a)           In the event that this Agreement is terminated for "cause"
pursuant to subsection 5(a),  the Company shall pay Carter, at the time of such
termination, only the fees due and payable to him through the date of the
termination of this Agreement.


(b)           In the event that this Agreement is terminated by the Company at
any time without "cause", as defined in subsection 5(a), the Company shall pay
to Carter, at the time of such termination, the fees otherwise due and payable
to him through the last day of the then current term of this Agreement.


(c)           In the event this Agreement is terminated at his election pursuant
to subsection 5(c) or due to Carter’s death or disability pursuant to 5(b), the
Company shall pay to Carter, at the time of such termination, the fees otherwise
due and payable to him through the last day of the month in which such
termination occurs and for an additional twelve month period.


7.           Carter’s Representations and Warranties.  Carter hereby represents
and warrants to the Company that he has the right to enter into this Agreement,
and his execution, delivery and performance of this Agreement (a) will not
violate any contract to which Carter is a party or any applicable law or
regulation nor give rise to any rights in any other person or entity and (b) are
not subject to the consent of any other person or entity.
 
 
2

--------------------------------------------------------------------------------

 
 
8.           Notices.  Any notice or other communication pursuant to this
Agreement shall be in writing and shall be sent by telecopy or by certified or
registered mail addressed to the respective parties as follows:



 
(i) 
If to the Company, to:

 
HEMISPHERX BIOPHARMA, INC.
One Penn Center
1617 JFK Boulevard
Philadelphia, Pennsylvania 19103
Telecopier No.: (215) 988-1739
Attention: Thomas Equels
General Counsel



 
(ii) 
If to Carter, to:

                     
Dr. William A. Carter, M.D.
HEMISPHERX BIOPHARMA, INC.
One Penn Center
1617 JFK Boulevard
Philadelphia, Pennsylvania 19103
Telecopier No.: (215) 988-1739


or to such other address as the parties shall have designated by notice to the
other parties given in accordance with this section.  Any notice or other
communication shall be deemed to have been duly given if personally delivered or
mailed via registered or certified mail, postage prepaid, return receipt
requested, or, if sent by telecopy, when confirmed.


9.           Modification.  No modification or waiver of this Agreement or any
provision hereof shall be binding upon the party against whom enforcement of
such modification or waiver is sought unless it is made in writing and signed by
or on behalf of both parties hereto.


10.         Miscellaneous. (a) This Agreement shall be subject to and construed
in accordance with the laws of the State of Florida.


(b)           The waiver by either party of a breach of any provision of this
Agreement by the other party shall not operate and be construed as a waiver or a
continuing waiver by that party of the same or any subsequent breach of any
provision of this Agreement by the other party.


(c)           If any provisions of this Agreement or the application thereof to
any person or circumstance shall be determined by an arbitrator (or panel or
arbitrators) or any court of competent jurisdiction to be invalid or
unenforceable to any extent, the remainder hereof, or the application of such
provision to persons or circumstances other than those as to which it is so
determined to be invalid or unenforceable, shall not - be affected thereby, and
each provision hereof shall be valid and shall be enforced to the fullest extent
permitted by law.
 
 
3

--------------------------------------------------------------------------------

 
 
(d)           This Agreement shall be binding on and inure to the benefit of the
parties hereto and their respective heirs, executors and administrators,
successors and assigns.


(e)           This Agreement shall not be assignable in whole or in part by
either party, except that the Company may assign this Agreement to and it shall
be binding upon any subsidiary or affiliate of the Company or any person, firm
or corporation with which the Company may be merged or consolidated or which may
acquire all or substantially all of the assets of the Company.


IN WITNESS WHEREOF, this Agreement has been signed by the parties hereto as of
the date first above written.


HEMISPHERX BIOPHARMA, INC.


By:
/s/ Thomas K. Equels
 
Thomas K. Equels, Secretary
   
By:
/s/ William A. Carter
 
William A. Carter, M.D.

 
 
4

--------------------------------------------------------------------------------

 